Citation Nr: 1722332	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-25 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to the service-connected urethral stricture and hypertension. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1979 and from November 1979 to September 1993.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2014, the Board remanded the case to afford the Veteran a hearing before the Board.  Pursuant to the remand directives, the RO scheduled the Veteran for a videoconference hearing in March 2016.  The Veteran was notified of the date, time, and location of the hearing by a January 2016 letter; however, he failed to report for that proceeding.  The Veteran has not requested that the hearing be rescheduled, or presented good cause.  Therefore, the Board considers the hearing request withdrawn.  See 38 C.F.R. 20.704(d) (2016).  

In August 2015, entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) was granted from June 1, 2014.   

In April 2016, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development to include a search for treatment records and obtaining a medical opinion.  The Board is satisfied that there has been substantial compliance with the remand directives for the remanded issue and it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

In December 2012, the Veteran submitted a waiver of AOJ consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2016).


FINDINGS OF FACT

1.  The Veteran did not serve in country or on the inland waterways of the Republic of the Vietnam during the Vietnam Era and he was not exposed to herbicides or hazardous materials in active service.

2.  No disease or chronic symptoms of diabetes mellitus type 2 were manifested during service or were continuously manifested in the years after service, and diabetes mellitus type 2 was not manifested to a degree of ten percent within one year of service separation.  


3.  Diabetes mellitus type 2 was diagnosed many years after active service, diabetes mellitus type 2 is not related to disease or injury in active service, and it is not due to or aggravated by service-connected disabilities.    


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type 2 are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claim.  The RO provided notice letters to the Veteran in December 2009, March 2010, August 2016, and November 2016.  The notice letters provided adequate notice to the Veteran addressing the claim for service connection on both a direct and secondary basis.  The Veteran's appeal was readjudicated in a subsequent supplemental statement of the case.  Therefore, no further notice is needed.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim and that the duty to assist requirements have been satisfied.  Service treatment records and personnel records are associated with the file.  The Board finds that VA made reasonable efforts to verify the Veteran's potential exposure to Agent Orange and other hazardous substances.  In a November 2016 memorandum, the RO made a specific formal finding of lack of information required to corroborate the Veteran's allegation of in-service exposure to hazardous materials and Agent Orange while serving in Arkansas, and while he was stationed in the United Kingdom.  VA treatment records and private medical records are associated with the claims file.  There is no identified relevant evidence that has not been obtained for review.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In December 2009, the Veteran informed VA that he had no additional information or evidence to submit in support of his claim.  

The Veteran underwent a VA examination in May 2010 and medical opinions were obtained in 2013, 2016, and 2017 as to the nature and likely etiology of the diabetes mellitus type 2.  In the August 2016 and March 2017 VA medical opinions, the VA examiner specifically considered whether the diabetes mellitus Type 2 was caused or aggravated by the medications the Veteran took for the service-connected disabilities.  The Board finds that the VA examination and medical opinions, taken together, are adequate for adjudication purposes.  The examination was performed based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners provided medical opinions as to the etiology of the diabetes mellitus type II.  The Board finds that for these reasons the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The duties to notify and assist the Veteran have been met.  No further notice or assistance to him is required in this appeal.  

2.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2016).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, diabetes mellitus is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases including diabetes mellitus type 2 shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Diabetes mellitus type 2 shall have become manifest to a degree of 10 percent or more any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.






3.  Analysis

The Veteran asserts that he developed type 2 diabetes mellitus as a result of the combination of the lack of treatment for the urinary tract stricture while in the service and treatment for high blood pressure.  See the November 2009 informal claim.  

Service connection is in effect for history of urethral strictures; a zero percent rating was assigned from October 1, 1993 and a 30 percent rating is currently assigned from October 29, 2009.  Service connection is also in effect for hypertension and a 10 percent rating is currently assigned from October 1993.  

In the September 2012 VA Form 9, the Veteran argued that the diabetes mellitus type 2 may have been caused by medications for treatment of hypertension.  The Veteran noted that the RO indicated that no evidence had been provided to show the connection between his diabetes and blood pressure.  He indicated that he assumed VA was informed of the studies showing a connection between diabetes and the medication used to treat high blood pressure.  He provided the information indicating the connection between medication for the treatment of high blood pressure and a risk of diabetes.  The Veteran noted that the medications these studies list are some of the same drugs he was prescribed while on active duty to treat the high blood pressure.  He indicated that if the RO examined his active duty records and the records from VA, they would find that he was prescribed both beta-blockers and diuretics at various times.  The Veteran asserted that since he was the only sibling out of six with diabetes and since neither of his parents had diabetes, the medications he was prescribed for his high blood pressure led directly to diabetes.  The Veteran submitted the following articles in support of his claim: Medication Causes of Diabetes from Livestrong.com; High Blood Pressure, Medications Increase Diabetes Risk from hopkinsmedicine.org; Are Thiazide Diuretics the Right Medication for Blood Pressure? from thediabetesclub.com; Do Blood Pressure Pills Cause Diabetes? from medindia.net; Beta Blockers Increase Diabetes Risk by 50 Percent from dailymail.co.uk; Can Common Blood Pressure Medications Cause Diabetes? from vrp.com; and Drug for High Blood Pressure Treatment Increases Diabetes Risk from mercola.com. 

In Medication Causes of Diabetes available at Livestrong.com, it was noted that in the September 2007 issue of the journal Hypertension, Italian physicians note that beta blockers have a greater risk for causing drug-induced diabetes than calcium channel blockers, angiontensin-ll receptor blockers, and angiotensin-converting enzyme inhibitors.  They also implicated diuretics as a cause for new-onset diabetes.  It was noted that diuretics decrease the volume of fluid in the body and help protect susceptible individuals against heart attack and stroke; however, they also may elevate blood sugar sufficiently for a diagnosis of diabetes. 

The article High Blood Pressure, Medications Increase Diabetes Risk, available at hopkinsmedicine.org, indicated that: 

"People with high blood pressure are two and a half times more likely to develop Type 2, or non-insulin-dependent, diabetes as those with normal blood pressure, according to a study led by researchers at Johns Hopkins and published in the March 30 issue of The New England Journal of Medicine.  The study also found the risk of diabetes to be 28 percent greater among patients who took beta blockers medications to reduce heart rate and the heart's output of blood than those who took no medication.  Contrary to previous studies, however, the risk of diabetes among hypertensive patients taking thiazide diuretics was found to be lower than that of people not taking them."  

The article further noted that "Physicians also should not be discouraged from prescribing thiazide diuretics, as our study did not find a causal link to diabetes.  These are good medications to prevent heart disease and stroke." 

The article Are Thiazide Diuretics the Right Medication for Blood Pressure? available at thediabetesclub.com indicated "Thiazide diuretics have been shown to raise blood sugar, total cholesterol, LDL cholesterol, the "bad" guy, and triglyceride levels, all high risks for a heart attack.  People with diabetes may experience increased blood-sugar levels and will need to adjust the dosage of their anti-diabetic medication." 

The article Do Blood Pressure Pills Cause Diabetes? available at medindia.net discussed a network meta-analysis that was done to compare the association antihypertensive drugs with incident diabetes.  It was noted that the analysis and results showed that the beta-blockers and diuretics were associated with increased incidence of diabetes in hypertensive patients. 

The article Beta Blockers Increase Diabetes Risk by 50 Percent available at dailymail.co.uk indicates:

"Patients taking beta-blockers for their blood pressure have a 50 percent higher risk of developing diabetes compared to being on newer drugs, researchers have revealed.  For the first time, a new study reveals the risk of using the older drugs which are no longer recommended for treating high blood pressure.  Patients taking beta-blockers and diuretics - standard medication for over 30 years - are at far greater risk of becoming diabetic.  Not only are they less effective than newer medication, but they actually hasten and, in some cases, induce the disease in blood pressure patients - who are already at high risk."

The article Can Common Blood Pressure Medications Cause Diabetes? available at vrp.com indicates "Both diuretics and beta-blockers interfere with blood glucose and lipid metabolism, and ACE inhibitors can elevate potassium.  Some of the most concerning findings indicate that thiazide diuretics, considered the first-choice drug for hypertension, are associated with an increased risk of diabetes." 

The article Drug for High Blood Pressure Treatment Increases Diabetes Risk available at mercola.com discussed a study that found that just having high blood pressure more than doubles a person's risk of developing type 2 diabetes, which usually begins in adulthood.  

The Board acknowledges that the Veteran submitted a December 2012 private medical opinion from D.D., a registered nurse with a Masters of Science in Nursing.  D.D. opined that there was a significant probability that the Veteran's development of diabetes was related to his hypertensive treatment.  D.D. based this opinion upon the Veteran's lack of family history, the duration of hypertensive treatment, the duration of elevated blood glucose levels, and on the documented link between use of beta-blockers and diuretics and the development of diabetes.  

The Veteran also asserts that his diabetes is related to in-service exposure to Agent Orange, hazardous materials, and Creutzfeldt-Jakob disease ("Mad Cow Disease").  Specifically, the Veteran reported that he may have been exposed to Agent Orange and hazardous substances through contact with contaminated aircraft and bunkers during training at the Little Rock Air Force Base (AFB), Arkansas.  The Veteran also reported that he was stationed in the United Kingdom during an outbreak of "Mad Cow Disease."  See the May 2010 statement. 

There is no assertion that the Veteran was stationed in the Republic of Vietnam, or had official duty there, and his service personnel records do not reflect any such duty.  As it is not shown that the Veteran had service in the Republic of Vietnam, the presumption of exposure to herbicides does not apply to the Veteran's claim of service connection for diabetes mellitus type 2.  38 U.S.C.A. § 1116 (f).  Further, as the Veteran is not presumed to have been exposed to herbicides, the presumption of service connection under 38 U.S.C.A. § 1116 (a)(1) does not apply.

Although neither the presumption of exposure to herbicides nor the presumption of service connection due to such exposure applies to the claim for the reasons articulated, the Veteran may still establish service connection by evidence of actual exposure to herbicides and by evidence that such exposure caused the disability.  38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board finds that the weight of the evidence establishes that the Veteran was not exposed to herbicides, hazardous materials, or Mad Cow Disease during active service.  The Board notes that the Veteran's military personnel records indicate that he was stationed at the Little Rock AFB in May 1975 and in the United Kingdom in October 1988.  His military occupation specialty while stationed in Little Rock AFB was administrative specialist with the Security Police Squadron.  His military occupation specialty when stationed in England was Assistant to the Chief of the Consolidated Base Personnel Office and Chief of the Personnel Systems Management.  The service personnel records show that the Veteran worked in an office environment and did not handle or work near chemicals or other hazardous materials as part of his work duties.  

The Board finds that VA made reasonable efforts to verify the Veteran's potential exposure to Agent Orange and other hazardous substances.  In a November 2016 memorandum, the RO made a specific formal finding of lack of information required to corroborate the Veteran's allegation of in-service exposure to hazardous materials and Agent Orange while serving in Arkansas, and while he was stationed in the United Kingdom.  The RO determined that the evidence fails to confirm the Veteran was exposed to herbicides while serving in Arkansas, and while he was stationed in the UK.  The RO indicated that all procedures to obtain this information from the Veteran have been properly followed and evidence of written efforts to obtain this information were documented in the file.  The RO further found that all efforts to obtain the needed information have been exhausted, and further attempts would be futile.  

The RO set forth the efforts that were made in order to obtain the information necessary to corroborate the Veteran's allegation of exposure to herbicides.  The RO noted that the Veteran's VBMS files with all supporting documents were reviewed.  The RO further noted that on November 10, 2016, the Arkansas memo was attached to the file.  The memo shows that Agent Orange testing was conducted in Arkansas from December 1966 to October 1967, which is eight year before the Veteran was in Arkansas.  The RO noted that the Veteran served on active duty from February 1975 to February 1979 and from November 1979 to September 1993.  The RO noted that Department of Defense has not identified any location in Europe where Agent Orange and toxic chemical was used, tested, stored, or transported.  The RO determined that they were unable to verify or document that the Veteran was exposed to herbicides during the reporting period of December 1966 to October 1967, and no additional herbicides exposure development is warranted and therefore, the herbicides identified by the Veteran cannot be conceded and further development would be futile.

The Board finds that the Veteran's own assertions that he was exposed to herbicides or other hazardous chemicals or that he was exposed to Mad Cow disease during active service to have no probative value.  While the Veteran is competent to describe an observable event such as having a substance touch his skin or seeing a liquid or solid substance, the Board finds that the Veteran has not shown that he has the requisite expertise to identify a chemical substance.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure).  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical or scientific expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  There is no evidence of record that the Veteran has the expertise to identify the substances he may have been exposed to without scientific training or the use of scientific testing to identify a substance he came into contact with.  His statements are general and lack any specific detail as to the circumstance of the claimed chemical or hazardous material exposure.  His statements are not consistent with the circumstances of service.  The service personnel records show that the Veteran worked in an office environment and his duties did not involve handling chemicals or other hazardous materials.  There is no evidence of record that the Veteran has the expertise to identify or diagnose a disease such as Mad Cow disease and he does not provide any details as to the event when he may have been exposed to such disease.  Service treatment records do not documents treatment or diagnosis of mad Cow disease.  Thus, his statements that he was exposed to Agent Orange or other hazardous materials or Mad Cow disease are not competent and have no probative value.  The Board finds that the weight of the evidence establishes that the Veteran was not exposed to herbicides, hazardous materials, or Mad Cow Disease during active service.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the diabetes mellitus type 2 is not proximately due to or aggravated by a service-connected disability to include the service-connected urethral strictures and hypertension.  

The weight of the competent and credible evidence shows that the service-connected disabilities did not cause the diabetes mellitus type 2.  In August 2016 and March 2017, VA obtained medical opinions as to whether it was at least as likely as not that the Veteran's diabetes mellitus was caused by or permanently aggravated by his service connected history of urethral stricture and/or hypertension.  After review of the Veteran's file and VA medical records, the VA examiner opined that the diabetes mellitus type 2 was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected disabilities, and the Veteran's diabetes was not caused by or permanently aggravated by the service-connected history of urethral stricture and/or hypertension. 

The VA examiner stated that the rationale was that there was nothing in the medical literature that supports the Veteran's claim that the urethral stricture aggravates or causes diabetes.  The VA examiner noted that an urethral stricture is a blockage of flow from the bladder through the urethra and out the penis; it has nothing to do with diabetes.  

The VA examiner stated that hypertension does not cause diabetes or a worsening of diabetes.  A case can be made for diabetes causing hypertension secondary to diabetic nephropathy but not the other way around.  The VA examiner opined that the Veteran's diabetes was not caused by medications used for his service-connected hypertension.  The VA examiner noted that the Veteran contends that his use of beta blockers for his service-connected hypertension caused him to develop diabetes.  The VA examiner stated that this was not the case and beta blockers did not cause the Veteran's diabetes.  The VA examiner noted that the there is a VA diabetes examination dated May 20, 2010; the examination report notes that the Veteran was first treated for diabetes in January 2007 and that he was complaining at the time of the examination of peripheral neuropathy of the bilateral lower extremities.  An EMG study on April 28, 2010 indicated peripheral neuropathy of the bilateral lower extremities was most likely secondary to diabetes.  At the time of the examination, service connection was in effect for stricture of the urethra at a rating of 30 percent and hypertensive disease at a rating of 10 percent.  At the time of the examination, the Veteran was claiming diabetes secondary to the urinary tract problem (urethral stricture) and/or secondary to hypertension.  The examiner was unable to correlate either of these problems as a cause of diabetes.  It was noted that on December 14, 2009, this examiner performed a genitourinary exam related to the Veteran's complaint of urethral stricture and related erectile dysfunction.  A Hypertension worksheet was performed on the same date.  It was noted in the examination that the Veteran was started on Enalapril, an ACE inhibitor, not a beta blocker, at age 24.  The Veteran was discharged from active service in September 30, 1993.  A Compensation and Pension hypertension examination was performed on November 22, 1993.  The Veteran was taking Vasotec 5 milligrams twice a day for hypertension.  

The VA examiner noted that there are studies that support the Veteran's contention that beta blockers can lead to the development of diabetes.  He noted that in November 2012, Dr. Lan Shen, M.D. presented findings that hinted at an association between beta blockers and the development of diabetes at the American Heart Association Scientific Sessions.  The study indicated that "there was also a borderline effect towards developing new onset diabetes among patients who started taking beta blockers but it was not significant after adjusting for key clinical factors."  The VA examiner noted that another article taken from the online Diabetes Self-Management Website indicates the following: "Beta-blockers are the other major class of blood-pressure-lowering drugs that have been implicated in causing diabetes or worsening diabetes control."  He noted that the several large studies that have looked at the risk of diabetes associated with beta-blockers include the Nurses Health Studies I and II and the ongoing ARIC (Atherosclerosis Risk in Communities) study.  In these two studies, the risk of developing diabetes in people originally without it, who took beta-blockers, was approximately 20 percent to 28 percent greater than in those who did not take beta-blockers.  

The VA examiner started that this may seem counterintuitive since people with diabetes are often warned that beta-blockers can cause problems with low blood glucose, not high blood glucose.  Beta-blockers cause these two problems in distinct ways.  First, they may harm a person's ability to recognize and respond to low blood glucose, mainly by keeping the heart rate slow, which can dampen symptoms of hypoglycemia.  They may also inhibit the release of glucose from the liver.  But beta-blockers also block the release of insulin by interacting with nerve signals to the pancreas and can thus lower insulin levels even when blood glucose is high.  The VA examiner noted that there is some evidence that not all beta-blockers affect insulin secretion.  Beta-blockers work by interacting with proteins in the body called beta receptors.  There are several distinct types of beta receptors in the body.  Beta-1 receptors are predominantly in the heart, while beta-2 receptors are in the heart as well as the arteries, muscles, liver, and pancreatic beta cells.  This means that beta-1-selective drugs are less likely to interfere with the secretion and regulation of insulin.  Several studies have shown that a combination of beta-blockers and thiazide diuretics, as expected, also produces an increase in the risk of developing diabetes, by approximately 20 percent.  The National Institute for Health and Clinical Excellence in the United Kingdom, an advisory group that develops national health policy, has placed a limited caution against the combined use of beta-blockers and thiazide diuretics for people at high risk for diabetes (because of family history, impaired glucose tolerance, or obesity, for example).  While the risk of diabetes-related complications for the population as a whole is relatively low, these drugs may be a source of preventable diabetes or of diminished blood glucose control in individual cases.  Of note, ACE inhibitors and calcium channel blockers have not been strongly linked to diabetes. 

The VA examiner stated that Atenolol is a beta-1 selective beta blocker, and consequently, it is less likely to interfere with the secretion and regulation of insulin.  The VA examiner noted that by December 2009, the Veteran was taking Atenolol 25 (milligrams) mg daily (a beta-1 receptor blocker), lisinopril 20 mg daily and hydrochlorothiazide 25 mg daily.  The VA examiner stated that the Veteran was not started on Atenolol until September 15, 2006; he had registered numerous elevated sugars prior to the initiation of atenolol therapy; and Atenolol did not cause his diabetes.  The VA examiner stated that Hydrochlorothiazide was added to the Veteran's medication regimen on January 10 , 2007; the Veteran was diagnosed with diabetes on January 16, 2007 but his blood sugars had been elevated intermittently since 1998 and particularly during the time period between 2002 and 2006 which was years prior to the addition of Atenolol and Hydrochlorothiazide.  

The VA examiner stated that the question is raised as to whether the Veteran's diabetes was permanently aggravated by his service-connected history of urethral stricture and/or hypertension.  He noted that obviously, urethral strictures did not permanently aggravate the Veteran's diabetes; urethral stricture is a narrowing of the urethra which passes through the penis and diabetes does not cause urethral strictures; it has nothing to do with diabetes.  

As to whether the diabetes was permanently aggravated by his treatment for hypertension, the VA examiner indicated that it would behoove us to look at the baseline manifestation of diabetes.  Beginning in 2002, the Veteran had blood sugar readings well into the 200 range on several occasions prior to his diagnosis of diabetes in January 2007.  The best way to determine whether the Veteran's use of Atenolol, a beta-1 receptor blocker is to evaluate hemoglobin A1c readings prior to the Veteran's diagnosis of diabetes to the present day.  The VA examiner noted that on March 20, 2004, prior to diagnosis of diabetes, A1c was 6.0.  January 10, 2007, time at which diabetes was diagnosed, A1c was 7.7; the Veteran was started on a atenolol, a beta-1 receptor beta blocker in January 2007.  The VA examiner set forth additional readings: May 11, 2007--6.1; April 23, 2008--6.0; March 26, 2009--7.1; March 29, 2010--7.0;  February 14, 2011--7.7;  February 1, 2012--7.2; August 22, 2012--6.5; December 12, 2012--6.5;  June 30, 2013--6.5;  September 18, 2013--6.8;  December 12, 2013--7.1;  July 21, 2014--6.4;  April 6, 2015--7.3;  December 2, 2015--0.7;  and June 28, 2016--7.4.  The VA examiner stated that the Veterans A1c has fluctuated but it is essentially unchanged since his initial diagnosis in 2007, and in fact, the A1c that was registered in January 2007 was 7 and the A1c that was registered in June 28, 2016 was 7.4 which represents a slight improvement in his diabetic control.  The VA examiner concluded that the addition of Atenolol has not caused an aggravation of the Veteran's diabetes beyond a natural progression.  

VA obtained a medical opinion in February 2013.  The VA examiner stated that he had been asked to review the Veteran's chart to determine if the medication the Veteran has been prescribed for the treatment of his service-connected hypertension has caused the Veteran to develop diabetes mellitus, type II.  The VA examiner stated that he had reviewed the Veteran's claims file and entries in VA's records.  It was noted that the Veteran is correct that both Thiazide diuretics and (some) beta blockers interfere with glucose metabolism and raise the serum glucose.  The VA examiner noted that withdrawal of these drugs however, restores the previous level of glucose metabolism; the VA examiner cited to Acta Med Scan Suppl 628:63-67 (for thiazides for example).  The VA examiner stated that with specific regard to the Veteran's claim, it should be noted that diabetes type 2 ensues after a deterioration of glucose metabolism that frequently spans several years.  The American Diabetes Association gives specific criteria for the diagnosis of diabetes.  The diagnostic criteria for diabetes type 2 are either a fasting blood glucose over 126 mg/dl on two occasions or a random blood glucose greater than 200 mg/dl on two occasions.  The VA examiner noted that review of all of the Veteran's blood glucose data from April 9, 1998 to the present indicates significant impairment of glucose metabolism over this period.  Three tests in particular are associated with labs that are described in the notes as "fasting" on 8/7/02, 9/16/04 and 4/6/06.  Other labs are available and may be fasting but are not documented as such.  Glucose values respectively are 147, 134 and 179 mg/dl.  All are over 126 and any two would suffice to make the diagnosis of diabetes type 2.  The VA examiner concluded that therefore, the diagnosis of type 2 diabetes can be made by September 16, 2004, and further, even assuming that these tests are not fasting, there are two blood glucose levels over 200.  The first is on 11/30/00 and was 225 mg/dl.  The second was on 8/17/06 and was 220 mg/dl.  The VA examiner stated that using this more conservative criteria, these tests would make the diagnosis of diabetes type 2 by mid-August of 2006.  This an important point, since the Veteran did not get a beta blocker until September 2006 and hydrochiorthiazide until January 2007.  The VA examiner stated that under current criteria, the diagnosis of diabetes type 2 could be made in September 2004, two years before the Veteran got a beta blocker and thiazide.  The VA examiner stated that using more conservative criteria, it still would have been made a month before he got these medications and under the circumstance, it seems impossible that these drugs caused the Veteran to "get" diabetes. 

The Veteran was afforded a VA diabetes mellitus examination in May 2010.  The VA examiner stated that he had reviewed the claims file and reviewed the active duty records.  He indicated that the Veteran is claiming diabetes secondary to stricture of the urethra or hypertension.  The VA examiner stated that upon the review of research literature, he cannot find a correlation between the problem with urethra or the hypertension causing diabetes.  The Veteran stated that he was first treated for diabetes in January 2007 and according to the computer records, that is when he was placed on the problem list with a diagnosis of diabetes in January 2007.  The VA examiner stated that he could not find research which would correlate either urinary tract problem and/or hypertension producing diabetes.  

The Board finds the VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, considered medical research, and in May 2010, examined the Veteran, before rendering the medical opinions.  The VA examiners cited to the facts that support the opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  These standards were met in this case.  As such, the Board finds the VA medical opinions have great probative weight. 

The Board has considered the medical evidence and opinions and the medical articles and information that the Veteran submitted in support of the claim for service connection.  As noted above, the Veteran submitted a December 2012 private medical opinion from D.D., a registered nurse with a Masters of Science in Nursing.  D.D. opined that there was a significant probability that the Veteran's development of diabetes was related to his hypertensive treatment.  He based this opinion upon the Veteran's lack of family history, the duration of hypertensive treatment, the duration of elevated blood glucose levels, and on the documented link between use of beta-blockers and diuretics and the development of diabetes.  

The Board finds that the medical opinion by D.D. to have limited probative value and this opinion is outweighed by the August 2016 and March 2017 VA medical opinions.  Although D.D. reported that the Veteran has been receiving pharmacological treatment for his hypertension since 1970, D.D. did not review and discuss when treatment specifically with beta-blockers and diuretics began and whether the Veteran had diabetes at that time.  D.D. did not discuss the onset of the Veteran's diabetes in relation to the hypertension.  In contrast, the VA examiner discussed the specific details and findings in the Veteran's medical history including when diabetes was diagnosed, control of the diabetes, and the specific treatment for hypertension.  The December 2012 medical opinion in support of service connection only suggested that there was a significant probability that the Veteran's development of diabetes was related to his hypertensive treatment.  The opinion did not conclude that the service-connected hypertension had caused permanent worsening of the diabetes or was the proximate cause of the diabetes.  Thus, the Board finds that this medical opinion is not sufficient evidence of a nexus between the current diabetes mellitus and the service-connected hypertension.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board also finds that the December 2012 medical opinion to have limited probative value because the opinion does not provide a detailed rationale for the possible relationship between the diabetes mellitus and hypertension.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461   (1993).  The Court has indicated that the supporting rationale is the primary consideration when assessing probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  As discussed, the Board finds that the well-reasoned and comprehensive negative nexus opinion by the March 2017 VA examiner outweighs the limited probative value of the medical evidence discussed above.  The August 2016 and March 2017 VA opinions specifically considered which medications the Veteran took to treat the hypertension, when the medications were started, the onset of the diabetes mellitus, and the severity of the diabetes mellitus and whether the disease was controlled.  As noted above, the VA examiner explained why it was felt that there was no permanent aggravation of the Veteran's diabetes mellitus due to the hypertension and why the hypertension did not cause the diabetes mellitus.  As noted above, the March 2017 VA examiner opined that control of the Veteran's diabetes mellitus slightly improved since the Veteran started Atenolol and he further stated that Atenolol was a beta-1 beta blocker and it was less likely to interfere with secretion and regulation of insulin.  The Board finds August 2016 and the March 2017 VA medical opinions to have great evidentiary weight as the opinion reflects a comprehensive review of the entire evidentiary record and discusses the specific facts in the Veteran's case.  The medical opinions are based on sufficient facts and data.  See Prejean; supra and Nieves-Rodriguez; supra. 

The Veteran submitted medical articles and medical treatise evidence in support of his contention that the diabetes mellitus was caused or aggravated by the hypertension and the medications used to treat the hypertension.  The articles are cited and summarized above and essentially state that studies have shown that beta-blockers and diuretics, used to treat hypertension, were associated with increased incidence of diabetes in hypertensive patients. 

The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition). 

Here, the Board finds that the submissions provide medical information that is either very general in nature or inconclusive.  The articles suggest that beta-blockers and diuretics, used to treat hypertension, were associated with increased incidence of diabetes in hypertensive patients.  The treatise evidence submitted by the Veteran provides only general information rather than a generic relationship with a degree of certainty such that, under the facts of this specific case, there is at least plausible causality between the Veteran's hypertension and the later development of diabetes mellitus or worsening of the diabetes mellitus.  The treatise evidence and medical information do not address the specific facts of the Veteran's claim before the Board.  The opinions and conclusions contained in the articles indicate that there may be an increased risk or incidence of developing diabetes mellitus if certain hypertensive medications are taken.  However, the articles submitted by the Veteran is not accompanied by the opinion of any medical expert to link the proposition in the articles to the specific facts of the Veteran's case. 

As such, the Board concludes that the studies and articles are insufficient to establish the required medical nexus between the Veteran's diabetes mellitus and the hypertension.  The Board finds that the treatise evidence and medical information are afforded no probative weight as the generic medical journal or treatise evidence and medical information do not specifically state an opinion as to the relationship between the Veteran's diabetes mellitus and hypertension, and this evidence is insufficient to establish the element of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

Further, the generic/generalized treatise evidence and medical information are outweighed by the August 2016 and March 2017 VA medical opinions which were rendered by a medical professional who reviewed the complete claims file, considered the specific facts in the Veteran's case, and furnished a rationale for the conclusions.  See Nieves- Rodriguez; supra.

The Veteran himself has related his diabetes mellitus to the service-connected hypertension and urethral strictures.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465   (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of diabetes mellitus falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology. 

As such, service connection for diabetes mellitus type 2 as secondary to the service-connected hypertension and urethral strictures is denied.  38 C.F.R. § 3.310; Allen, supra.

The Board finds that the weight of the competent and credible evidence establishes that the diabetes mellitus type 2 first manifested in about 2004 to 2007, over 10 years after service.  See the March 2017, August 2016, and February 2013 VA medical opinions.  With respect to negative evidence, the fact that there were no records of any complaints, treatment, or diagnosis of diabetes mellitus type II for over 10 years after service separation weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of diabetes mellitus type 2 symptoms or findings for a decade between the period of active service and manifestation of this disease is itself evidence which tends to show that this disease did not have its onset in service or for years thereafter.

There is no evidence of diabetes mellitus type 2 in active service or for over a decade after.  Examination reports in active service in December 10974 (enlistment), October 1978 (separation), September 1979 (enlistment), October 1982, September 1983, February 1986, and February 1991 indicate that endocrine examination was normal and glucose was negative.  Glucose readings in active service were negative.  See the glucose test results in June 1980, September 1983, April 1984, February 1991, January 1992, September 1992, January 1993, February 1993, March 1993, and September 1993.  There is no evidence of symptoms, complaints or diagnoses of diabetes mellitus type 2 in active service.  There is no competent evidence of a diagnosis of diabetes mellitus type 2 within one year after service separation in September 1993.  A November 1993 VA examination report indicates that glucose testing was negative.  A diagnosis of diabetes mellitus type 2 was not made.  

The Board also finds that the Veteran did not experience continuous symptoms of diabetes mellitus type 2 in active service or since service separation until the disease was diagnosed in mid 2000's.  There is no competent evidence of symptoms of this disorder since separation from service until the time of the diagnosis in about 2004 to 2007.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) and § 3.307(a) is not warranted.   

Moreover, there is no competent evidence to establish a nexus between the diabetes mellitus type 2 and any documented event or incident of service.  There is no competent and credible medical evidence that links the claimed disease to service.  

The VA medical opinion dated in March 2017 indicates that the VA examiner opined that the Veteran's diabetes mellitus is not related to service.  The VA examiner noted that the Veteran was not diagnosed with diabetes until 2007, and the Veteran's diabetes was not due to or the result of military service. 

The May 2010 VA diabetes mellitus examination report indicates that the VA examiner stated that he had reviewed the claims file and reviewed the active duty records.  He indicated that he only found 2 blood sugar reports and they were both normal.  He noted that the Veteran is claiming diabetes secondary to active duty.  The VA examiner stated that upon review of research literature, he could not find a correlation between the problem with urethra or the hypertension causing diabetes and he could not find any indication during active duty of any hyperglycemia report.  It was noted that the Veteran stated he was first treated for diabetes in January 2007, and according to the computer records, that is when he was placed on the problem list with a diagnosis of diabetes in January 2007.  The VA examiner noted that in the clinical records from the claims file, he could only find two blood sugars and they were both normal and he found no abnormality.  The Veteran states he was first treated for diabetes in the year 2007 and was discharged from the military in 1993. The VA examiner concluded that it does not appear that diabetes is secondary to active duty.  

The Veteran's own assertions that the claimed diabetes mellitus Type 2 is related to active service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  See Jandreau; supra.  Diagnosing diabetes mellitus requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  There is no evidence that the Veteran has medical expertise.  Therefore, the Board finds that the Veteran's lay statements cannot be accepted as competent evidence sufficient to establish service connection for type 2 diabetes mellitus.  They are not competent to diagnose diabetes mellitus and relate it to any event, injury, or disease during service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the diabetes mellitus type 2 is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for diabetes mellitus type 2 on a direct, presumptive, and secondary basis is denied.   






ORDER

Service connection for diabetes mellitus type 2 is denied. 




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


